Mr. Justice Hernández,
after making the above statement of facts, rendered the opinion of the court.
The act of March 12, 1903, establishing the court of cas-sation as a court of appeals, did not give effectiveness to the provisions of the Law of Civil Procedure which allows appeals, hut only to those which prescribe the procedure for the former suits of greater import, suppressing the proceedings known by the name of “apuntamiento,” as provided in section 3 thereof, while under section 2 it expressly repeals all proceedings established for appeals in cassation.
Said act of March 12, 1903, in prescribing, under section 4, that in all cases where reference is made in the Law of Civil Procedure to appeals in cassation, the same shall be construed as meaning ordinary appeals, clearly showed *487the intention of the Legislature to be that appeals to the .Supreme Court shall now be allowed from decisions which were formerly the subject of appeals in cassation, pursuant to the Law of Civil Procedure.
Said Law provides, under article 1693, that no appeal in cassation shall lie from rulings in proceedings for the execution of judgments, unless substantial points are decided which are not controverted in the action nor decided in the judgment, or which are contradictory thereto; and from the doctrine set forth it follows that the same rule and exceptions should be considered in determining whether the appeal now submitted to the decision of this court is tenable or not.
The decision appealed from does not1 pass upon any substantial point of law, for the incidental issue on which said decision was rendered has reference to the annulment of proceedings based upon a violation of rules of procedure; nor does it order anything conflicting with the executory judgment, but on the contrary, it makes for the prompt execution of the judgment rendered in the action of unlawful detainer which gave rise to said incidental issue.
For the foregoing reasons the appeal taken is untenable, and cannot therefore be considered.
"We adjudge that we should declare and do declare that the appeal taken by Juan and Andrés Ocasio from the judgment of the District Court of San Juan, rendered November 23, 1903, whereby the incidental issue for annulment of proceedings was dismissed, does not lie, and impose costs upon appellants.
Let the record be returned to said court, with a certified copy of this decision, for the proper action.
Chief Justice Quiñones and Justices Figueras, Sulz-bacher and MacLeary concurred.